Citation Nr: 1209111	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  00-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for arthritis of the left knee, to include entitlement to an increased rating from November 20, 1992 to October 14, 1998. 

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee from October 15, 1998.

3.  Entitlement to an initial rating in excess of 10 percent from October 15, 1998 to February 18, 2008, and from May 1, 2008 for residuals of ligament tears of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1993 and December 1998 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran originally had a hearing before the Board in August 2001.  Thereafter, the presiding Judge remanded the claims in January 2002 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. 

In the interim, the Judge that presided over the August 2001 hearing retired from the Board and the Veteran requested a new hearing.  Accordingly, the Board remanded the claims again in May 2010 to allow the Veteran the opportunity to testify at a new hearing as requested.  A new hearing was conducted before the undersigned in July 2010 and the transcript is of record. 

The case was again brought before the Board in August 2010, at which time the claim was remanded to allow the AOJ to further assist the Veteran in the development of his claim, to include affording him a VA examination.  Service connection for residuals of ligament tears of the left knee was also granted in this decision.

In a December 2010 rating decision, the RO effectuated the Board's grant of service connection for residuals of ligament tears of the left knee and assigned a 10 percent rating effective October 15, 1998, the date of the Veteran's claim.  A temporary total evaluation was assigned from February 19, 2008 for surgery of the left knee requiring convalescence.  The 10 percent rating was reinstated effective May 1, 2008, the date the convalescent period ended.  The RO denied a temporary total rating for an October 2005 surgical operation on the left knee. 

In July 2011, the Board again remanded this claim, as the AOJ had failed to comply with the August 2010 remand directives.  The claim now returns for appellate review. 

The Board notes that in a statement received by VA in January 2012, the Veteran asserted that his claim was submitted in 1992 and that the appeal period should not begin in 1998, when he submitted a claim for an increased rating for his left knee disability, but rather in 1992 when he had submitted an earlier claim for an increased rating.  For the reasons discussed in the REMAND portion of this opinion, the Board agrees.  Therefore, the period of time from November 20, 1992, when the Veteran submitted his claim for an increased rating, to October 14, 1998 must be considered in the current appeal of the rating assigned the Veteran's left knee arthritis. 

The issue of entitlement to a rating in excess of 10 percent for left knee arthritis from November 20, 1992 to October 14, 1998 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is manifested by chronic pain, limited flexion well exceeding 60 degrees, full extension to 0 degrees, and occasional flare-ups resulting in increased functional limitations. 

2.  The Veteran's residuals of left knee ligament tears have not been manifested by recurrent pain, locking, and effusion into the joint, or recurrent subluxation and lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for arthritis of the left knee have been met from October 15, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of ligament tears of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5257, 5258, 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, a fully compliant VCAA notice letter was sent to the Veteran in June 2008, informing him of how VA determines the degree of disability, the types of evidence that would help support the claim, and the Veteran's and VA's respective responsibilities for obtaining such evidence.  This letter was followed by readjudication of the Veteran's claim in an October 2009 supplemental statement of the case (SSOC), a December 2010 rating decision, an April 2011 SSOC, and an August 2011 SSOC.  The Veteran clearly has had ample time to submit additional evidence following receipt of this letter.  Indeed, in response to a July 2011 letter requesting the Veteran to identify any additional treatment for his knee, the Veteran stated that he had no additional private treatment records to submit.  As such, the Board finds that the duty to notify has been satisfied.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also notes that the separate evaluation of residuals of ligament tears of the left knee stems from an initial grant of service connection.  As such, further notice is not required with respect to this issue.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled). 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA orthopedic examination of the Veteran's left knee was most recently performed in January 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, to include conducting relevant testing, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Although the examiner did not address whether the Veteran had a history of flare-ups, the manifestations of the Veteran's left knee disability over a period of many years are well documented in the claims file through the Veteran's statements and his treatment records and examination reports, as will be shown below.  Thus, the omission of a discussion of flare-ups in the examination report has not affected the outcome of the Veteran's claim and no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that only about a year has passed since the Veteran was last examined in January 2011, and he has not stated and there is no other evidence indicating that there has been a material change in the severity of his left knee disability since that time.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115.

The Board also finds that there has been substantial compliance with its July 2011 remand directives.  In this regard, a July 2011 letter was sent to the Veteran requesting him to identify any additional treatment records relevant to his claim.  The Veteran replied in August 2011 that all such records were already with VA.  The Veteran's VA treatment records dating from April 2011 have also been obtained.  Finally, in the August 2011 SSOC, the AOJ considered the January 2011 VA examination and the Veteran's recent VA treatment records in readjudicating the appropriate ratings to be assigned both for the Veteran's left knee arthritis and the residuals of ligament tears.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Increased Ratings

The Veteran claims entitlement to a rating in excess of 10 percent for his left knee arthritis, and a rating in excess of 10 percent for residuals of ligament tears of the left knee, from October 15, 1998 to February 18, 2008 and from May 1, 2008 to the present.  For the following reasons, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's left knee arthritis.  A rating in excess of 10 percent for residuals of ligament tears of the left knee is not warranted. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's left knee arthritis and left knee residuals of ligament tears have been assigned separate 10 percent ratings since October 15, 1998, with the exception of a temporary total rating of 100 percent from February 15, 2008 to May 1, 2008 for convalescence following surgery.  See 38 C.F.R. § 4.30 (2011).  Therefore, the relevant time frame in this appeal for reviewing manifestations of the Veteran's service-connected left knee disabilities is from October 15, 1998 to the present, apart from the period between February 15, 2008 to May 1, 2008.  The issue of a rating in excess of 10 percent for left knee arthritis prior to October 15, 1998 will be addressed in the REMAND portion of this opinion. 

A. Arthritis

The Veteran's left knee arthritis has been evaluated as traumatic arthritis under DC 5010.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The Board notes that in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

The diagnostic codes pertaining to range of motion of the knee are DC's 5260 and 5261, which apply to limitation of flexion and limitation of extension, respectively.  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a.

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Turning to the evidence of record, a November 1998 VA examination report reflects that on examination the left knee appeared normal.  The examiner stated that there was no swelling, tenderness, or instability of the left knee.  Range of motion of the left knee was from 0 to 120 degrees.  There was no objective evidence of pain on motion.  The Veteran was diagnosed with degenerative arthritis of the posterior horn of the meniscus.  An accompanying November 1998 x-ray study showed minimal degenerative changes of the left knee. 

VA x-ray studies dated in May 2003 and June 2003 likewise showed minimal degenerative changes of the left knee. 

A May 2003 VA treatment record reflects that the Veteran reported that his right knee would occasionally give out while walking.  There was no mention of his left knee giving out.  The Veteran stated that his knees swelled on occasion, but not on a regular basis.  On examination, his knees did not exhibit effusion or crepitus.  

In a June 2003 statement, the Veteran asserted that his knees were giving out on a frequent basis, that he had a marked increase in knee pain, bouts of swelling in the knees, and difficulty standing for any length of time. 

A June 2003 VA examination report reflects that the Veteran complained of persistent pain in the left knee, as well as swelling, popping, and giving way.  At times, he felt that his knee was unstable.  He also reported wearing a knee brace occasionally.  He was able to work and engage in normal daily activities.  It was noted that two scopes of the Veteran's left knee had been performed in the past for debridement of cartilage tears.  On examination, the Veteran was able to walk with a normal gait without aids or assistance.  There was a little tenderness and soreness of the left knee on examination.  Range of motion of the left knee was from 0 to 130 degrees of flexion.  The examiner noted some crepitation with active and passive motion.  However, the knee appeared to be stable and no gross anteroposterior instability was detected.  The examiner diagnosed residuals of a left knee injury with arthritis.  

A January 2004 MRI of the left knee revealed degenerative change involving the lateral meniscus.  The anterior cruciate ligament (ACL) could not be identified for evaluation. 

An August 2004 VA orthopedic examination report reflects that the Veteran walked with a normal gait without aids or assistance.  However, the report does not specifically address the Veteran's left knee.  

An October 2005 private treatment record reflects that the Veteran underwent arthroscopic surgery for his left knee ACL tear of the lateral meniscus.  Specifically, reconstruction of the ACL using the Veteran's hamstrings and a partial meniscectomy were performed.  This record reflects that the Veteran had previously undergone arthroscopic surgery of the left knee in 1992, and a partial medial meniscectomy in 1995.  These surgeries are documented in the claims file.  It was noted that the Veteran reported always having some instability of the left knee which had increased.  The Veteran also reported locking.  During the operation, it was noted that the Veteran's ACL was "completely gone" and already debrided.  

A February 2006 VA treatment record reflects that the Veteran was unable to fully extend the left leg.  Slight swelling behind the knee which prevented full flexion was also noted.  The Veteran's gait appeared normal. 

A March 2006 VA treatment record reflects that after the October 2005 left knee surgery discussed above, the Veteran did physical therapy from December 2005 to January 2006 outside VA.  The Veteran stated that his insurance had run out and thus was unable to continue his private physical therapy.  Therefore, he was following up on the physical therapy through VA.  The Veteran reported some mild knee pain on an occasional basis.  He took pain medications as needed.  He was not using a brace or assistive devices.  He reported continuing a home exercise program of straight leg raises and hip adductions.  On examination, active range of motion of the left knee was to 130 degrees flexion and questionably two degrees of hyperextension.  The Veteran's gait was within normal limits.  It was noted that the Veteran was not performing his physical therapy exercises correctly.  Thus, he was unable to perform more than ten repetitions of the straight leg raises and hip adductions due to weakness of the quadriceps.  

A May 2006 VA treatment record reflects that the Veteran reported not having any problems with his left knee.  On examination, range of motion of the knee was from 0 degrees of extension to 130 degrees of flexion.  It was noted that the Veteran's left knee did not have any limitations in range of motion.  

In another May 2006 VA treatment record, the Veteran reported that the initial soreness associated with physical therapy following his October 2005 ACL reconstruction had resolved, and he had continued improvements with the strength and control of his knee.  

An August 2006 VA MRI of the knee revealed degenerative change versus a small vertical tear of the post horn of the lateral meniscus.  There was also significant attenuation of the medial meniscus related either to degenerative change and/or a previous meniscectomy.  The ACL graft appeared thin and a partial tear was suspected.  The left knee also had joint effusion and Baker's cysts. 

A September 2006 VA treatment record reflects that the Veteran had been doing well in rehabilitation following his ACL reconstruction surgery in October 2005, but in July 2006 developed a sharp pain in the left knee while taking a normal step.  At that time, his knee also developed swelling.  Since then, the pain and swelling had improved.  The Veteran denied any episodes of instability.  An examination of the left knee demonstrated minimal swelling.  Range of motion was from 0 degrees to 110 degrees, with pain beginning around 80 degrees.  There was no instability of the left knee to varus valgus stress.  There was mild laxity to anterior stress.  Based on the August 2006 MRI, which showed a small vertical tear of the lateral meniscus, the treating physician suspected a probable injury to the meniscus.  

A September 2006 VA x-ray study showed osteoarthritis of the left knee.  No fracture, bone erosion or joint effusion was shown. 

A January 2007 VA treatment record reflects that the Veteran had sharp pain the left knee and had developed a "funny step."  He also reported occasional swelling, and stated that he had gone to the emergency room at one point because of his symptoms of pain and swelling.  On examination, the left knee did not exhibit swelling.  Range of motion was from 0 degrees to about 120 degrees.  There was no significant instability of the knee.  There was only "a very small amount" of anterior subluxation.  It was noted that while arthroscopic surgery was being considered, the Veteran had already been through seven months of rehabilitation following his October 2005 ACL reconstruction surgery, and it was not infrequent to require up to a year of rehabilitation following this type of procedure. 

A March 2007 VA MRI showed small joint effusion and a very small Baker's cyst.  There was no bone edema.  The interpreter concluded that the findings were probably related to a sprain of the medial collateral ligament.  No meniscal tear was found. 

A June 2007 VA treatment record reflects that the Veteran reported pain with deep knee bending and occasional locking when he extended his knee.  

An August 2007 VA treatment record reflects that the Veteran returned for a "repeat discussion" concerning his left knee and that arthroscopic surgery was being considered.  It was noted that he had undergone two prior arthroscopies with an ACL reconstruction.  The Veteran reported doing well for a period of time but then developed pain and mechanical symptoms.  In this regard, he described locking with extension and getting up from a seated position.  The Veteran stated that his symptoms were "significantly detracting from his daily quality of life" and that he could not golf or perform activities he enjoyed.  On examination of the knee, there was no effusion.  Range of motion was from 0 to 120 degrees.  There was a click through the range of motion.  The knee was stable ligamentously and the ACL had a firm end point. 

A January 2008 VA x-ray study showed mild degenerative changes of the left knee.  The bones, joints, and soft tissues of the left knee were otherwise found to be normal.

A February 2008 VA treatment record reflects that the Veteran reported continued pain in the left knee.  It was noted that the Veteran did not have "significant mechanical symptoms" of the left knee.  Left knee surgery was performed consisting of a diagnostic arthroscopy and debridement of the ACL.  The Veteran was diagnosed postoperatively with chondromalacia patellae of the left knee with osteoarthritis.  

A March 2008 VA treatment record reflects that two weeks after the surgery, the Veteran reported some improvement in his left knee pain.  He was walking with a cane.  On examination, he had full range of motion of the left knee.  The treating physician thought that most of the Veteran's pain came from early signs of arthritis.  The Veteran was told to "take it easy" for two more weeks and to resume full activity after one month.

An April 2008 VA treatment record reflects that the Veteran was seen for physical therapy.  He reported slight discomfort of the knee as well as some weakness.  Range of motion of the left knee was from 0 degrees to 130 degrees.  The Veteran's gait was normal.  The Veteran was entered into a physical therapy program, with sessions twice a week for four weeks. 

The VA treatment records show that the Veteran continued with physical therapy through April 2009.  An April 2009 VA treatment record reflects that although the Veteran reported some medial knee pain with rotation, he was able to return to almost full activity without any problems. 

An October 2009 VA x-ray study showed mild degenerative changes in the left knee.  The left knee was otherwise normal. 

At the July 2010 hearing, the Veteran testified that he experienced left knee pain and painful motion of the left knee.  He also reported popping of the left knee as well as instability.  He stated that his knee had given way, and that he wore a knee brace.  He stated that if he lifted twenty or thirty pounds, or walked a few feet his left knee would hurt for days.  He stated that he was unable to run, but could walk quickly.  He also stated that if he twisted his knee in a certain way he would have pain for a week or two, and that it "tweaked" very easily. 

An October 2010 VA treatment record reflects that the Veteran called a nursing line and reported severe pain in the left knee.  He stated that he could barely lift his foot off the floor.  The Veteran thought his left knee might have been aggravated by a new car which had low seats and a standard shift and therefore caused him to put more strain on his knee.  He requested to come in for a cortisone injection that day, but was informed that he would have to be seen in the emergency room.  He declined and stated that he was willing to wait for an appointment.

Another October 2010 VA treatment record reflects that a few days later the Veteran received an injection in the left knee of a corticosteroid.  At that time, the Veteran reported knee pain and swelling after twisting his knee to get into a new car.  An x-ray study performed that day showed minimal degenerative changes with no effusion. 

At the January 2011 VA examination, the Veteran reported chronic left knee pain on a daily basis which increased with prolonged periods of standing, sitting, and any type of physical activity such as running, walking, or jogging.  He also stated that his knee was almost always swollen and that it gave out.  He denied locking.  It was noted that the Veteran took strong pain killers for his knee pain and that he reported wearing a knee brace on a daily basis.  In terms of his employment, the Veteran worked in a sedentary job involving desk and computer work.  He stated that his left knee disability did not interfere with his required job duties.  On examination, the Veteran's left knee showed a mild amount of atrophy of the left quadriceps muscle.  There was tenderness on palpation of the medial joint line and also the anteromedial joint line.  Range of motion was to 0 degrees of extension without pain, and flexion to 120 degrees with "pain at the extreme."  There was crepitus throughout with palpation.  There was no soft tissue swelling, no effusion, no warmth, and no erythema found on examination.  The examiner also conducted repetitive testing of flexion and extension of the left knee joint, which was performed five times, to determine whether there was increased pain, fatigue, weakness, incoordination, or decreased range of motion on repetition.  The examiner found that the Veteran's range of motion and pain remained the same.  The examiner further found that the Veteran's knee did not exhibit instability with testing.  The examiner diagnosed the Veteran with postoperative residuals of the left knee with decreased range of motion and manifest chronic pain.  

An April 2011 VA treatment record reflects that the Veteran reported that "one night" he experienced left knee locking and intense pain, with some swelling of the knee for the next two days.  He stated that his knee was still tender but that there was no more locking.  On examination, there was no effusion of the knee.  The knee had "good range of motion" with no locking or clicking.  The treating physician suspected a cartilage tear which had settled down.  No further treatment would be done unless the knee became more symptomatic. 

Based on the Veteran's ranges of motion, as shown in the treatment records and examination reports dating from November 1998 to April 2011, a rating in excess of 10 percent for limitation of flexion under DC 5260 is not warranted for the period dating from October 15, 1998 to February 18, 2008 and from May 1, 2008 to the present.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's flexion has always well exceeded 60 degrees, which is the minimal limitation of flexion required for even a 0 percent rating under DC 5260.  See id.  Likewise, the Veteran has always had extension to 0 degrees, and thus a rating in excess of 10 percent is not warranted under DC 5261.  See id.  Moreover, a 10 percent rating has already been assigned under DC 5003 for arthritis with painful motion of the left knee.  Accordingly, a higher rating is not warranted under DC's 5003 and 5010.  See id.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  In this case, the Board finds that an additional ten percent rating is warranted based on the Veteran's considerable left knee pain and functional limitations.  In this regard, the Veteran underwent left knee surgeries in October 2005 and February 2008, including reconstruction of his ACL, which was found to be "completely gone."  He has also reported occasional flare-ups, including an episode in October 2010 when he could barely lift his foot off the floor due to left knee pain, and which required a corticosteroid injection.  The evidence also shows that the Veteran wears a knee brace and takes strong pain killers for his left knee pain.  He has also reported episodes of swelling and locking.  Under these circumstances, and resolving any doubt in the Veteran's favor, the Board finds that the rating for painful motion under DC 5003 should be increased from 10 percent to 20 percent pursuant to sections 4.40 and 4.45 given the evidence of considerable disability beyond that reflected in a 10 percent rating.  See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. § 3.102. 

B. Residuals of Ligament Tears

The residuals of ligament tears of the left knee have been rated by analogy under DC 5259.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides that a 10 percent rating is assigned for symptomatic removal of the semilunar cartilage.  See id.  A rating in excess of 10 percent is not available under DC 5259.  See id.

In a January 2012 brief, the Veteran's representative argued that the Veteran's ligament tears should be rated under DC 5258, which provides that a 20 percent rating is to be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  See id.  However, while the Veteran has reported occasional episodes of locking and swelling, the VA treatment records and examination reports dating from November 1998 are almost uniformly negative for objective findings of swelling or locking.  The only exceptions are an August 2006 MRI showing joint effusion and a September 2006 VA treatment record in which minimal swelling was noted.  The Board gives more weight to these records than to the Veteran's lay statements.  In this regard, the treatment records and examination reports reflect objective findings by medical professionals who possess the expertise to conduct appropriate diagnostic testing and evaluate the manifestations and severity of the Veteran's left knee disability.  The Veteran, as a lay person, does not have such expertise.  Therefore, the evidence does not support a finding that the Veteran has had "frequent" episodes of locking, pain, and effusion into the joint to warrant a 20 percent rating under DC 5258.  See id.  

The Board has also considered whether a separate rating is warranted under DC 5257 for recurrent subluxation or lateral instability of the left knee.  See id.  In this regard, the Board notes that separate rating may be assigned under DC 5257 and under 5003 for arthritis of the knee with limited motion provided that limitation of motion at least meets the criteria for a 0 percent rating.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  See id.  

Here, the VA treatment records and examination reports dating from November 1998 are generally negative for objective findings of subluxation or instability of the knee.  Although the Veteran has reported occasional instability of the knee, the Board gives more weight to the objective findings of the medical professionals who have examined his knee than to the Veteran's statements made in support of his claim.  Moreover, the Veteran has never argued that he has "recurrent" subluxation or instability of the knee.  As such, the Board finds that a separate rating under DC 5257 is not warranted. 

The Board also notes that to the extent the Veteran has symptoms or functional limitations due to his residuals of ligament tears which have not been accounted for under DC 5259, including painful and limited motion, they were taken into consideration in the assignment of an additional 10 percent rating under the Deluca criteria, as discussed above.  Thus, any further or higher ratings based on these symptoms would compensate the Veteran twice for manifestations of the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14. 

There is no evidence suggesting that the Veteran has had ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.  Accordingly, a rating in excess of 10 percent for residuals of ligament tears of the left knee is not warranted. 

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent for his left knee arthritis, or in excess of 10 percent for his left knee ligament tears, at any point since his October 1998 claim for an increased evaluation, apart from the temporary total ratings based on surgery necessitating convalescence.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantial gainful employment due to his service-connected left knee disabilities.  Indeed, the January 2011 VA examination report reflects that the Veteran's employment involved sedentary work and was not affected by his left knee symptoms.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); see also 38 C.F.R. § 4.1.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board finds that referral for extraschedular consideration is not warranted.  The Veteran's left knee arthritis, residuals of ligament tears, and symptoms of pain, limited motion, and occasional instability and locking of the left knee are those contemplated by DC's 5003, 5010, and 5259, as discussed above.  See 38 C.F.R. § 4.71a.  Further, as discussed above, the Veteran's functional limitations were taken into account in assigning an additional 10 percent rating for arthritis under the Deluca criteria.  See 38 C.F.R. § 4.40; 38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.  Thus, the Board finds that a comparison of the Veteran's reported symptoms and functional limitations and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  The Board also notes that the evidence does not show any "related factors" such as marked interference with employment or frequent periods of hospitalization.  Therefore referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.

Accordingly, the Board finds that the evidence is at least in equipoise with regard to whether an additional 10 percent rating is warranted for the Veteran's left knee arthritis.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a rating of 20 percent for left knee arthritis is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2011); Gilbert, 1 Vet. App. at 55.  However, the preponderance of the evidence is against a rating in excess of 10 percent for residuals of ligament tears of the left knee.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for residuals of ligament tears is denied.  See id.


ORDER

Entitlement to a rating of 20 percent for the Veteran's left knee arthritis from October 15, 1998 to February 18, 2008, and from May 1, 2008 is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of ligament tears of the left knee from October 15, 1998 to February 18, 2008, and from May 1, 2008 is denied. 


REMAND

In a January 2012 statement, the Veteran argued that the current appeal of the rating assigned his left knee disability stems from a claim for an increased rating dated in November 1992.  The Board agrees.  The claims file shows that VA received the Veteran's claim for an increased rating for his left knee arthritis on November 20, 1992.  The claim was denied in a January 1993 rating decision.  The Veteran submitted a May 1993 notice of disagreement (NOD) and the claim was again denied in a December 1993 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated December 22, 1993.  He then submitted another NOD which was received by VA on December 27, 1993.  Based on VA's method for computing time limits, the NOD was timely filed.  See 38 C.F.R. §§ 20.302(a), 20.305, 20.306 (2011).  However, the RO sent the Veteran a March 1995 letter stating that the NOD was untimely with respect to the January 1993 rating decision.  This letter was sent in error, as the Veteran's NOD had clearly been submitted in response to the December 1993 rating decision, which itself was a reconsideration of the January 1993 rating decision.  Of course, as already noted, the Veteran had submitted a timely NOD with respect to the January 1993 rating decision as well.  The fact that the Veteran submitted an October 1998 claim for an increased rating for his left knee, which was denied in the December 1998 rating decision, did not extinguish this appeal.  See Jones v. Shinseki, 619 F. 3d 1368, 1373 (Fed. Cir. 2010) (holding that a claim is left pending in appellate status when a statement of the case (SOC) is not issued in response to a NOD); see also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) (holding that a subsequent RO decision, as opposed to a Board decision, could not resolve a claim that had been placed in appellate status by virtue of a NOD.  Only a subsequent Board decision could resolve an appeal that was initiated but not completed).  Accordingly, the evaluation of the Veteran's left knee arthritis stems from his November 1992 claim for an increased rating.

An SOC has not been issued addressing the evaluation of the Veteran's left knee arthritis prior to October 14, 1998.  The Board finds that it may not evaluate the Veteran's left knee arthritis for this period of time in the absence of such an SOC.  Accordingly, the claim must be remanded so that the RO may provide the Veteran with a SOC on this issue.  See 38 C.F.R. §§ 19.26(d), 19.29; see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  Because the Veteran has already perfected this appeal, the AOJ should return this case to the Board if the benefits sought are not granted without requiring him to submit another substantive appeal.   

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided an SOC addressing entitlement to a rating in excess of 10 percent for left knee arthritis from November 20, 1992 to October 14, 1998.  If the benefits sought are not granted, the Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  However, because the Veteran has already perfected this appeal, another substantive appeal should not be required. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


